Citation Nr: 0740283	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation/flutter (heart condition), claimed as secondary 
to service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel
 


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I.  Heart Condition

In a May 20004 rating decision, the RO granted service 
connection PTSD.  The medical evidence of record shows that 
the veteran has a current diagnosis of atrial 
fibrillation/flutter.  A VA examination should be provided to 
determine whether the veteran's heart condition was caused or 
aggravated by his service connected PTSD.  

II.  Low Back Disability

Service medical records reflect that the veteran was treated 
for a low back strain in July 1969.  Post-service medical 
records indicate that the veteran sought treatment for low 
back pain in October 1993.  In November 1996, x-ray findings 
revealed degenerative join disease of the lumbar spine, and 
the veteran was diagnosed as having lumbosacral 
neuritis/radiculitis.  In March 2004, he was found to also 
have spurring along the L3-L4 area of his spine.  Given the 
presence of low back complaints during service and a 
currently diagnosed low back disability, a VA examination 
should be scheduled in order to ascertain the etiology of the 
veteran's current low back disability.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the extent 
and etiology of his heart condition.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e. at least a 50% 
probability) the veteran's atrial 
fibrillation is related to active duty 
service; or, if it is caused by, or made 
worse by service-connected PTSD.  The 
rationale for the opinion should be 
provided.

The veteran should also be scheduled 
for a VA examination in order to 
determine the extent and etiology of 
his low back disability.  Noting the 
in-service back complaints, the 
examiner should opine as to whether it 
is at least as likely as not that any 
low back disability found present is 
related to, or had its onset during, 
the veteran's military service.  

Prior to the examinations, the claims 
folder should be made available to the 
examiners for review.  Notations to the 
effect that these record reviews took 
place should be included in the 
examination reports.  The examiners 
should conduct any appropriate studies 
to support their findings, and the 
rationale for any opinion expressed 
should also be stated in the reports.  

2.  Thereafter, the RO should re-
adjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
